956 So. 2d 494 (2007)
Shannon SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-1414.
District Court of Appeal of Florida, First District.
April 16, 2007.
Rehearing Denied May 31, 2007.
*495 Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Shannon Smith appeals the circuit court's order denying his 3.850 motion for post-conviction relief. We affirm on the merits and write only to address the procedure used in this case, whereby appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). As our sister court has noted, no Sixth Amendment right to counsel exists in appeals of orders denying post-conviction relief. See Mayolo v. State, 714 So. 2d 1124, 1124 (Fla. 4th DCA 1998). Accordingly, neither the court nor appellate counsel in postconviction matters is bound by the procedure set forth in Anders. Id. The Fourth District has now determined that it will strike Anders briefs filed in appeals of orders denying post-conviction relief and will not conduct the intensive review required by Anders. See Medrano v. State, 795 So. 2d 1009 (Fla. 4th DCA 2001). Because no Sixth Amendment right to counsel applies in this appeal, we follow the Fourth District's lead and strike the Anders brief filed in this case.
AFFIRMED.
KAHN, POLSTON, and THOMAS, JJ., concur.